I am in agreement in the main with the discussion and conclusions arrived at in the foregoing opinion, but I disagree with and dissent from that portion thereof wherein the suggestion is made that the district court of appeal, in the hearing of disbarment or reinstatement cases, may put in issue the mental qualifications or equipment of the practitioner seeking evasion or removal of the bar sinister, and may in its discretion refer the latter to the bar examiners for re-examination. No precedent has been cited and I am satisfied none exists for such a procedure. The question as to the mental qualifications in point of learning of one seeking admission to the bar is determined in the first instance by the procedure provided by statute for the ascertainment of these qualifications, and once ascertained and the license issued *Page 426 
the ability and the right of the holder of such license by virtue of the ascertained possession of these qualifications is not thereafter the subject of review. If in the course of his subsequent practice the attorney commits any unethical act which brings him under the penalty of disbarment the procedure for the ascertainment of such wrongdoing and the order inflicting such penalty are predicated wholly upon the proofs of his subsequent misstep. The question as to the mental qualifications or equipment of the accused practitioner is in nowise involved in that inquiry and could not in fact be considered by the tribunal investigating the case. Upon the application of the disbarred attorney for reinstatement the question of his mental qualifications and equipment are equally beyond the scope of inquiry, the sole question being whether by his good conduct since his disbarment he has shown cause for restoration to his former position at the bar; whether the doctrine of locuspenitentiae shall be applied to his case. To extend the inquiry so as to invest the tribunal making it with the power to require the applicant for reinstatement to submit to a re-examination as to his mental qualifications or equipment would be to deny, especially to elderly practitioners, the mercy to which their repentance and good conduct would otherwise entitle them, and to invest the tribunal authorized to extend such mercy with powers never heretofore exercised and liable to great abuse.
Lennon, J., concurred.